COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                              NO. 2-09-263-CR


COREY TAYLOR BEASLEY                                            APPELLANT

                                      V.

THE STATE OF TEXAS                                                    STATE


                                  ------------

     FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

     Appellant Corey Taylor Beasley appeals his jury conviction and twenty-

five-month sentence for unlawful possession of a firearm. See Tex. Penal Code

Ann. § 46.04(a)(1) (Vernon Supp. 2009). We affirm.




     1
      See Tex. R. App. P. 47.4.
       Appellant=s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, the appeal is frivolous. Counsel=s brief

and motion meet the requirements of Anders v. California, 386 U.S. 738, 87 S.

Ct. 1396 (1967), by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. We gave Appellant

the opportunity to file a pro se brief, but he has not done so. The State has not

filed a brief.

       Once an appellant=s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.––Fort Worth 1995, no pet.). Only then may

we grant counsel=s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record and counsel=s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel=s motion to

withdraw and affirm the trial court=s judgment.



                                         2
                                           PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and MEIER, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 26, 2010




                                   3